DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11-16 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Verykios (US 2010/0178219 A1).
Regarding claim 11, Verykios discloses an apparatus comprising: 
a multitude of tubular sections where an inside of each tubular section is a combustor 15 and an internal wall of each tube is contacted with a structured catalyst 22 support coated with a catalyst to induce combustion reactions in the combustor (paragraph 27),
131 and 132 supporting and spacing the multitude of tubular sections (paragraph 35);
b. a cylindrical wall 11 enclosing the multitude of tubular sections which are connected to the tube sheets 131,132 and having flow passages 14 for feeding reforming reactants 30 and removing reforming products 31 and containing a reforming catalyst 21 in close contact with the outside of the multitude of tubular sections (paragraph 27), wherein said reforming catalyst is either in pellet form or in the form of a structured catalyst coated with a catalyst to induce reforming reactions in the reformer (paragraphs 31 and 32);
c. a first reactor head 121 connected to one tube sheet 131 and having a flow passage for feeding the combustor feed 32 that includes a combustor fuel (paragraph 33); and
d. a second reactor head 122 connected to the other tube sheet 132 and having a flow passage for removing combustor products 31 (paragraph 33).
Regarding claims 12 and 13, Verykios discloses a flow distributor 42 inside the first reactor head 121 and connected to its associated passage and a flame arresting device 17 between said flow distributor 42 and tube sheet 131 (see claim 6).
Regarding claim 14, Verykios discloses a set of baffles 50 placed inside the cylindrical wall 11 (see Figure 2b) and perpendicular to the tubular sections to direct the reformer flow across the tubular sections in a recurring manner (paragraph 37).
Regarding claim 15, Verykios discloses a manifold 18 placed inside the first reactor head 121 with its inlet section passing through a reactor head flow passage 181 to feed the fuel directly into the inside of each tubular section (paragraph 39). 
Regarding claim 16, Verykios discloses that the device is capable of operating such that only air is fed through the reactor head flow passage and is mixed with the fuel only inside the tubular sections (paragraph 39).
Regarding claim 20, Verykios discloses the reformer fuel and the combustor fuel are in concurrent or in countercurrent flow configuration to each other (paragraph 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verykios as applied to claim 11 above, and further in view of West (US 2007/0258883 A1).
Verykios does not disclose of fecralloy sheets. West—in an invention for a reformer with complementary reforming and combustion reactors—discloses the use of corrugated plates in which only part of the reaction pathway includes catalyst (see figure 1) and Fecralloy corrugated supports with alumina coating loaded with 10% by weight palladium/platinum (paragraph 26) so as to effectively reform the fuels while enhancing strength and preventing hotspots (paragraph 38). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the well-known catalysts and catalytic structure disclosed in West for the reformer of Verykios so as to enhance its efficacy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725